 1
 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                   Mar 11, 2019
                                                                         SEAN F. MCAVOY, CLERK
 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6
                                             )
 7   CARRIE W.,                              )   No. 1:18-CV-3126-LRS
                                             )
 8                       Plaintiff,          )   ORDER GRANTING
                                             )   PLAINTIFF’S MOTION FOR
 9                vs.                        )   SUMMARY JUDGMENT,
                                             )   INTER ALIA
10                                           )
     COMMISSIONER OF SOCIAL                  )
11   SECURITY,                               )
                                             )
12                                           )
                     Defendant.              )
13   ______________________________ )
14         BEFORE THE COURT are the Plaintiff's Motion For Summary Judgment
15   (ECF No. 14) and the Defendant's Motion For Summary Judgment (ECF No. 15).
16
17                                     JURISDICTION
18         Carrie W., Plaintiff, applied for Title II Social Security Disability Insurance
19   benefits (SSDI) on July 26, 2011.       The application was denied initially and on
20   reconsideration. Plaintiff timely requested a hearing which was held on November
21   6, 2013, before Administrative Law Judge (ALJ) M.J. Adams. On January 21, 2014,
22   the ALJ issued a decision finding the Plaintiff not disabled. The Appeals Council
23   denied a request for review of the ALJ’s decision and Plaintiff sought judicial review.
24   On June 13, 2016, U.S. Magistrate Judge John T. Rodgers in 1:15-CV-3134-JTR
25   granted a stipulated motion to remand for further administrative proceedings (ECF
26   No. 27).
27         A new administrative hearing was held on October 4, 2017. Plaintiff testified
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 1
 1   at this hearing, as did Vocational Expert (VE) Beckie Hill. On May 11, 2018, ALJ
 2   Adams issued a decision finding the Plaintiff not disabled. The Appeals Council
 3   denied a request for review of the ALJ’s decision, making that decision the
 4   Commissioner’s final decision subject to judicial review. The Commissioner’s final
 5   decision is appealable to district court pursuant to 42 U.S.C. §405(g).
 6
 7                                 STATEMENT OF FACTS
 8         The facts have been presented in the administrative transcript, the ALJ's
 9   decision, the Plaintiff's and Defendant's briefs, and will only be summarized here.
10   Plaintiff alleges disability beginning September 9, 2010, on which date she was 43
11   years old,   and ending August 2, 2014, on which date she was 47 years old.
12   Plaintiff’s date last insured for Title II SSDI benefits is December 31, 2017. Plaintiff
13   has past relevant work experience as a gambling dealer and dealer manager.
14
15                                 STANDARD OF REVIEW
16         "The [Commissioner's] determination that a claimant is not disabled will be
17   upheld if the findings of fact are supported by substantial evidence...." Delgado v.
18   Heckler, 722 F.2d 570, 572 (9th Cir. 1983). Substantial evidence is more than a mere
19   scintilla, Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975), but less
20   than a preponderance. McAllister v. Sullivan, 888 F.2d 599, 601-602 (9th Cir. 1989);
21   Desrosiers v. Secretary of Health and Human Services, 846 F.2d 573, 576 (9th Cir.
22   1988). "It means such relevant evidence as a reasonable mind might accept as
23   adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401, 91
24   S.Ct. 1420 (1971). "[S]uch inferences and conclusions as the [Commissioner] may
25   reasonably draw from the evidence" will also be upheld. Beane v. Richardson, 457
26   F.2d 758, 759 (9th Cir. 1972); Mark v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965).
27   On review, the court considers the record as a whole, not just the evidence supporting
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 2
 1   the decision of the Commissioner. Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir.
 2   1989); Thompson v. Schweiker, 665 F.2d 936, 939 (9th Cir. 1982).
 3            It is the role of the trier of fact, not this court to resolve conflicts in evidence.
 4   Richardson, 402 U.S. at 400. If evidence supports more than one rational
 5   interpretation, the court must uphold the decision of the ALJ. Allen v. Heckler, 749
 6   F.2d 577, 579 (9th Cir. 1984).
 7            A decision supported by substantial evidence will still be set aside if the proper
 8   legal standards were not applied in weighing the evidence and making the decision.
 9   Brawner v. Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir.
10   1987).
11
12                                              ISSUES
13            Plaintiff argues:   1) the ALJ erred in failing to find Plaintiff has severe
14   medically determinable fibromyalgia and mental health impairments; 2) the ALJ
15   failed to offer specific, clear and convincing reasons for discounting Plaintiff’s
16   testimony regarding her symptom and limitations; and 3) the ALJ improperly weighed
17   the medical evidence.
18
19                                           DISCUSSION
20   SEQUENTIAL EVALUATION PROCESS
21            The Social Security Act defines "disability" as the "inability to engage in any
22   substantial gainful activity by reason of any medically determinable physical or
23   mental impairment which can be expected to result in death or which has lasted or can
24   be expected to last for a continuous period of not less than twelve months." 42
25   U.S.C. § 423(d)(1)(A). The Act also provides that a claimant shall be determined to
26   be under a disability only if her impairments are of such severity that the claimant is
27   not only unable to do her previous work but cannot, considering her age, education
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 3
 1   and work experiences, engage in any other substantial gainful work which exists in
 2   the national economy. Id.
 3         The Commissioner has established a five-step sequential evaluation process for
 4   determining whether a person is disabled. 20 C.F.R. § 404.1520; Bowen v. Yuckert,
 5   482 U.S. 137, 140-42, 107 S.Ct. 2287 (1987). Step one determines if she is engaged
 6   in substantial gainful activities.   If she is, benefits are denied.    20 C.F.R. §
 7   404.1520(a)(4)(i). If she is not, the decision-maker proceeds to step two, which
 8   determines whether the claimant has a medically severe impairment or combination
 9   of impairments. 20 C.F.R. § 404.1520(a)(4)(ii). If the claimant does not have a
10   severe impairment or combination of impairments, the disability claim is denied. If
11   the impairment is severe, the evaluation proceeds to the third step, which compares
12   the claimant's impairment with a number of listed impairments acknowledged by the
13   Commissioner to be so severe as to preclude substantial gainful activity. 20 C.F.R.
14   § 404.1520(a)(4)(iii); 20 C.F.R. § 404 Subpart P, App. 1. If the impairment meets or
15   equals one of the listed impairments, the claimant is conclusively presumed to be
16   disabled. If the impairment is not one conclusively presumed to be disabling, the
17   evaluation proceeds to the fourth step which determines whether the impairment
18   prevents the claimant from performing work she has performed in the past. If the
19   claimant is able to perform her previous work, she is not disabled. 20 C.F.R. §
20   404.1520(a)(4)(iv). If the claimant cannot perform this work, the fifth and final step
21   in the process determines whether she is able to perform other work in the national
22   economy in view of her age, education and work experience.              20 C.F.R. §
23   404.1520(a)(4)(v).
24         The initial burden of proof rests upon the claimant to establish a prima facie
25   case of entitlement to disability benefits. Rhinehart v. Finch, 438 F.2d 920, 921 (9th
26   Cir. 1971). The initial burden is met once a claimant establishes that a physical or
27   mental impairment prevents her from engaging in her previous occupation. The
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 4
 1   burden then shifts to the Commissioner to show (1) that the claimant can perform
 2   other substantial gainful activity and (2) that a "significant number of jobs exist in the
 3   national economy" which claimant can perform. Kail v. Heckler, 722 F.2d 1496,
 4   1498 (9th Cir. 1984).
 5
 6   ALJ'S FINDINGS
 7          The ALJ found the following: 1) during the alleged closed period of disability,
 8   Plaintiff had “severe” medical impairments, those being spinal impairment, thyroid
 9   disorder, hypertension and obesity; 2) Plaintiff’s impairments did not meet or equal
10   any of the impairments listed in 20 C.F.R. § 404 Subpart P, App. 1; 3) Plaintiff had
11   the residual functional capacity (RFC) to perform light work as defined in 20 C.F.R.
12   § 404.1567(b), except she needed to avoid concentrated exposure to extreme cold and
13   hazards such as working around dangerous moving machinery or unprotected heights;
14   4) Plaintiff was capable of performing her past relevant work and alternatively, there
15   were other jobs existing in significant numbers in the national economy which the
16   Plaintiff was capable of performing, including fast food worker, cashier II, and
17   conveyor line bakery worker. Accordingly, the ALJ concluded the Plaintiff was not
18   disabled during the alleged closed period of disability.
19
20   SEVERE IMPAIRMENTS
21          A “severe” impairment is one which significantly limits physical or mental
22   ability to do basic work-related activities. 20 C.F.R. § 404.1520(c). It must result
23   from anatomical, physiological, or psychological abnormalities which can be shown
24   by medically acceptable clinical and laboratory diagnostic techniques. It must be
25   established by medical evidence consisting of signs, symptoms, and laboratory
26   findings, not just the claimant's statement of symptoms. 20 C.F.R. § 404.1508.
27          Step two is a de minimis inquiry designed to weed out non-meritorious claims
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 5
 1   at an early stage in the sequential evaluation process. Smolen v. Chater, 80 F.3d
 2   1273, 1290 (9th Cir. 1996), citing Bowen v. Yuckert, 482 U.S. 137, 153-54 (1987)
 3   ("[S]tep two inquiry is a de minimis screening device to dispose of groundless
 4   claims"). "[O]nly those claimants with slight abnormalities that do not significantly
 5   limit any basic work activity can be denied benefits" at step two. Bowen, 482 U.S.
 6   at 158 (concurring opinion). "Basic work activities" are the abilities and aptitudes to
 7   do most jobs, including: 1) physical functions such as walking, standing, sitting,
 8   lifting, pushing, pulling, reaching, carrying, or handling; 2) capacities for seeing,
 9   hearing, and speaking; 3) understanding, carrying out, and remembering simple
10   instructions; 4) use of judgment; 5) responding appropriately to supervision, co-
11   workers and usual work situations; and 6) dealing with changes in a routine work
12   setting. 20 C.F.R. § 404.1521(b).
13         The Commissioner has stated that “[i]f an adjudicator is unable to determine
14   clearly the effect of an impairment or combination of impairments on the individual’s
15   ability to do basic work activities, the sequential evaluation should not end with the
16   not severe evaluation step.” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005),
17   citing S.S.R. No. 85-28 (1985). An ALJ may find that a claimant lacks a medically
18   severe impairment or combination of impairments only when his conclusion is
19   “clearly established by medical evidence.” Id.
20
21         A. Fibromyalgia
22         While the ALJ found Plaintiff had mental health impairments which were
23   medically determinable, although not severe, the ALJ found Plaintiff did not suffer
24   from medically determinable fibromyalgia. According to the ALJ:
25                In March 2012, [Plaintiff] told her pain clinic that she had
                  now been diagnosed with fibromyalgia. No such diagnosis
26                exists in the evidentiary record, which does not contain
                  any adequate documentation of positive fibromyalgia
27                points or any consultation by a rheumatologist. In
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 6
 1                  July 2012, the claimant was nonetheless prescribed
                    Lyrica for fibromyalgia. She denied having pain during
 2                  medical care in May 2013. An examination in April [2014]
                    noted fibromyalgia tender points, but did not quantify
 3                  these points or otherwise confirmed that they [were]
                    positive in all four quadrants of the claimant’s body.
 4                  Furthermore, the claimant had no other reports of
                    concurrent symptoms at this time that would amount
 5                  to a diagnosis of fibromyalgia as required under the
                    diagnostic criteria established by the American College
 6                  of Rheumatology in 1990 or 2010. Notably, the claimant
                    was gainfully employed for several years after the
 7                  alleged onset of fibromyalgia in 2007, including after
                    her alleged period [of] disability between September 2010
 8                  and August 2014. Her work with a casino appears to have
                    ended in mid-2010 and again in September 2016 for
 9                  reasons unrelated to her physical functioning.
10   (AR at pp. 603-04).1
11         Plaintiff was seen by Vern D. Commet, ARNP (Advanced Registered Practice
12   Nurse), at Water’s Edge Pain Clinic in February 2012, at the request of Plaintiff’s
13   treating provider, Rex Quaempts, M.D.. Plaintiff told Commet she had been told she
14   may have fibromyalgia.         He noted she was currently taking no medication for
15   treatment of fibromyalgia. (AR at p. 476). On examination, Commet observed the
16   following:
17                  Palpation of the sacrum is exquisitely painful bilaterally.
                    She has tenderness as well with palpation of the trochanteric
18                  bursa bilaterally. She has palpatory tenderness of the medial
                    fat pads of the knee bilaterally. She has positive palpation
19                  of the sternomastoid muscle anteriorly bilaterally, the
                    suboccipitals bilaterally, the mid upper trapezius bilaterally,
20                  and the origin of the supraspinatus bilaterally.
21   (AR at p. 477).
22         This appears to show at least 11 positive tender points on each side of the body,
23   both above and below the waist, which is one of the three 1990 America College of
24   Rheumatology (ACR) criteria set forth in Social Security Ruling (SSR) 12-2p for
25   determining whether        fibromyalgia is a medically determinable impairment.
26
27         1
               Citations omitted.
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 7
 1   Therefore, it is insignificant that Plaintiff’s April 2014 musculoskeletal examination
 2   at the pain clinic merely noted the fibromyalgia tender points without quantifying
 3   them or confirming they were positive in all four quadrants of the body. (AR at p.
 4   1136). While Commet did not specifically diagnose fibromyalgia in conjunction
 5   with his February 2012 examination, he effectively accepted it as a diagnosis, noting
 6   Plaintiff might “benefit from neuroleptics from a chronic pain standpoint and
 7   fibromyalgia,” that he would recommend a rheumatologic workup, and that she might
 8   do   better    on   Lyrica,   a   drug often    prescribed   for   fibromyalgia   pain.
 9   https://www.webmd.com/fibromyalgia/guide/lyrica-for-fibromyalgia-treatment#1.
10   (AR at p. 477). In conjunction with Plaintiff’s July 2012 examination, Commet left
11   no doubt he believed Plaintiff suffered from fibromyalgia, noting that Dr. Quaempts
12   had placed her on Lyrica. (AR at p. 471).2 Dr. Quaempts, an “acceptable medical
13   source” as a licensed physician3 , concluded Plaintiff had fibromyalgia based on what
14   ARNP Commet reported. (AR at pp. 563-64).4
15         The Commissioner concedes the ALJ found there was evidence Plaintiff
16   suffered from “widespread pain,” the first of the 1990 ACR criteria, but contends the
17
18         2
               Commet never wavered from that assessment in his subsequent
19
20   examinations of the Plaintiff. (AR at pp. 461 and 469).
21         3
               For claims filed prior to March 27, 2017, ARNPs were not considered
22
23   “acceptable medical sources” to establish the existence of an impairment. 20
24
     C.F.R. §404.1513(d)(1).
25
26
           4
               As far back as September 2011, Dr. Quaempts thought it “most likely” that
27
     Plaintiff had fibromyalgia. (AR at p. 452).
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 8
 1   third of the criteria was not met in there was no evidence of exclusion of other
 2   disorders that could cause the symptoms or signs of fibromyalgia. The ALJ did not
 3   cite this as a reason for concluding Plaintiff did not have medically determinable
 4   fibromyalgia and in any event, the evidence reasonably indicates that Dr. Quaempts
 5   referred Plaintiff to the pain clinic to confirm whether Plaintiff had fibromyalgia and
 6   to rule out other reasons for Plaintiff’s widespread pain. That is precisely what
 7   happened. 5
 8         Plaintiff’s fibromyalgia is established by medical evidence consisting of signs,
 9   symptoms, and laboratory findings, not just the claimant's statement of symptoms.
10   There is not medical evidence “clearly” establishing otherwise. The ALJ erred in
11   finding Plaintiff’s fibromyalgia is not a medically determinable impairment.         He
12   essentially relied on his own opinion whether Plaintiff’s fibromyalgia was medically
13   determinable without seeking a consultative rheumatologic examination of Plaintiff
14   or the opinion of an independent medical expert.6
15         Because the ALJ found Plaintiff’s fibromyalgia to not be a medically
16   determinable impairment, he could not have considered its effects on Plaintiff’s RFC
17   because he was only obligated to consider the effects of medically determinable
18   severe and non-severe impairments. SSR 12-2p, Paragraph VI. D., citing SSR 96-8p
19   (2012 WL3104869 at *6).          Likewise, there is not medical evidence “clearly”
20
21         5
               Because the 1990 criteria were met, it is unnecessary to address whether
22
23   the 2010 ACR Preliminary Diagnostic Criteria, as set forth in SSR 12-2p, were
24
     also met.
25
26
           6
               None of the state agency physicians who reviewed the record offered any
27
     opinion about fibromyalgia.
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 9
 1   establishing that Plaintiff’s fibromyalgia is non-severe, that it is a “slight
 2   abnormality” that does not significantly limit any basic work activity. Plaintiff’s
 3   treating doctor, Dr. Quaempts, clearly believed the condition significantly affected
 4   Plaintiff’s ability to perform basic work activity during the relevant period of time.
 5    (AR at pp. 563-64). That Plaintiff may have already been suffering the effects of
 6   fibromyalgia while she was working and before the alleged onset date of her closed
 7   period of disability (September 9, 2010) is not medical evidence establishing that she
 8   did not have severe, medically determinable fibromyalgia during her alleged closed
 9   period of disability.
10          On remand, the Commissioner will consider whether Plaintiff’s fibromyalgia
11   causes any exertional and non-exertional limitations beyond those already found, or
12   exacerbates any of limitations already found, which may lessen Plaintiff’s physical
13   RFC.
14
15          B. Mental Health Impairments
16          In his decision dated May 11, 2018, the ALJ found Plaintiff’s mental health
17   impairments were not “severe,” reasoning as follows:
18                 Contrary to her allegations of psychological disability, the
                   claimant’s records (along with her testimony) indicate
19                 that her mental health issues were ongoing for years prior
                   to her departure from employment in mid-2010. Her
20                 examination findings and treatment records do not
                   document any significant worsening of her depression or
21                 anxiety following her alleged onset date.
22   (AR at p. 604).
23          In his decision dated January 21, 2014, the same ALJ, based on his review of
24   much of the same evidence (e.g., November 16, 2011 consultative psychological
25   examination of Jay M. Toews, Ed. D., AR at pp. 413-16), found Plaintiff’s “severe”
26   impairments included depression, post-traumatic stress disorder, and a history of
27   substance abuse. (AR at p. 21). The ALJ found that Plaintiff had a mild restriction
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 10
 1   concerning activities of daily living, mild difficulties in social functioning, moderate
 2   difficulties with regard to concentration, persistence or pace, and had experienced one
 3   to two episodes of decompensation of extended duration. (AR at pp. 22-23). He
 4   noted that in May 2013, the Plaintiff attempted suicide with prescription medications
 5   and was hospitalized.      He determined the Plaintiff was depressed from being
 6   unemployed and having marital and financial problems. (AR at p. 23). The ALJ
 7   accepted the assessment of state agency physician, Jerry Gardner, Ph.D., who
 8   reported on February 22, 2012, that Plaintiff’s mental impairments had resulted in
 9   these functional limitations, with the exception of the episode of decompensation
10   found by the ALJ. (AR at p. 23; pp. 79-80).
11         In his May 11, 2018 decision, the ALJ reversed himself, stating the Plaintiff’s
12   “suicide attempt in mid-2013 appears to have been an impulsive act of anger rather
13   than an expression of severe depression.” (AR at p. 606). This time around, he gave
14   “some weight” to Dr. Gardner’s assessment, noting Dr. Gardner opined that Plaintiff
15   “had no limitations in her understanding, memory, or social interaction” and that
16   Plaintiff “was capable of sustaining simple work activity and could tolerate simple
17   adjustments to change.” (AR at p. 609; pp. 83-84).
18         In his January 21, 2014 decision, the ALJ found that Plaintiff’s mental RFC
19   included understanding, remembering and carrying out simple instructions required
20   of unskilled work; that she could make judgments on simple work-related decisions;
21   that she could respond appropriately to supervision and co-workers; that she could
22   deal with occasional changes in the work environment; and although she had no
23   difficulty dealing with the public, she could not perform in a high pressure
24   environment such as a casino. (AR at p. 24).
25         In his May 11, 2018 decision, the ALJ found Plaintiff’s “reportedly
26   longstanding psychological impairments were concurrent with gainful employment
27   in semi-skilled occupations [gambling dealer and dealer manager] immediate[ly]
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 11
 1   before and immediately after her alleged period of disability” and that her treatment
 2   records indicated these impairments were adequately controlled with treatment started
 3   just a few months before this period, despite some concurrent alcohol abuse. (AR at
 4   pp. 609-10). The ALJ concluded Plaintiff had “no psychological limitations during
 5   the relevant period,” but that “[e]ven if limited to unskilled work with simple
 6   instructions, simple work-related decision[s], and occasional work setting changes,
 7   [Plaintiff] could perform work in the national economy according to vocational expert
 8   testimony.” (AR at p. 610). The ALJ noted that in November 2013, he asked the VE
 9   who testified at that hearing (Ann M. Jones) whether jobs existed in the national
10   economy for an individual with Plaintiff’s age, education, work experience, and
11   residual functional capacity, “with some additional psychological limitations.” The
12   VE testified such an individual would be able to perform the requirements of
13   representative occupations such as fast food worker, cashier II, and conveyor line
14   bakery worker. (AR at p. 618).
15         The ALJ cannot have it both ways: either the Plaintiff had psychological
16   limitations during the alleged closed period of disability or she did not. There is not
17   substantial evidence in the record supporting the ALJ’s determination that Plaintiff
18   had “no psychological limitations” during the relevant period and indeed, this is
19   established by the ALJ’s reliance in his May 11, 2018 decision on the VE’s testimony
20   from the November 2013 hearing which was based on psychological limitations
21   arising from “severe” mental impairments found by the ALJ in his January 21, 2014
22   decision. The ALJ erred in finding Plaintiff did not suffer from “severe” mental
23   impairments during the alleged closed period of disability. Medical evidence does
24   not “clearly” establish otherwise.
25
26   REMAND
27         Social security cases are subject to the ordinary remand rule which is that when
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 12
 1   “the record before the agency does not support the agency action, . . . the agency has
 2   not considered all the relevant factors, or . . . the reviewing court simply cannot
 3   evaluate the challenged agency action on the basis of the record before it, the proper
 4   course, except in rare circumstances, is to remand to the agency for additional
 5   investigation or explanation.” Treichler v. Commissioner of Social Security
 6   Administration, 775 F.3d 1090, 1099 (9th Cir. 2014), quoting Fla. Power & Light Co.
 7   v. Lorion, 470 U.S. 729, 744, 105 S.Ct. 1598 (1985).
 8         In “rare circumstances,” the court may reverse and remand for an immediate
 9   award of benefits instead of for additional proceedings. Id., citing 42 U.S.C. §405(g).
10   Three elements must be satisfied in order to justify such a remand. The first element
11   is whether the “ALJ has failed to provide legally sufficient reasons for rejecting
12   evidence, whether claimant testimony or medical opinion.” Id. at 1100, quoting
13   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). If the ALJ has so erred, the
14   second element is whether there are “outstanding issues that must be resolved before
15   a determination of disability can be made,” and whether further administrative
16   proceedings would be useful. Id. at 1101, quoting Moisa v. Barnhart, 367 F.3d 882,
17   887 (9th Cir. 2004). “Where there is conflicting evidence, and not all essential factual
18   issues have been resolved, a remand for an award of benefits is inappropriate.” Id.
19   Finally, if it is concluded that no outstanding issues remain and further proceedings
20   would not be useful, the court may find the relevant testimony credible as a matter of
21   law and then determine whether the record, taken as a whole, leaves “not the slightest
22   uncertainty as to the outcome of [the] proceedings.” Id., quoting NLRB v. Wyman-
23   Gordon Co., 394 U.S. 759, 766 n. 6 (1969). Where all three elements are satisfied-
24   ALJ has failed to provide legally sufficient reasons for rejecting evidence, there are
25   no outstanding issues that must be resolved, and there is no question the claimant is
26   disabled- the court has discretion to depart from the ordinary remand rule and remand
27   for an immediate award of benefits. Id. But even when those “rare circumstances”
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 13
 1   exist, “[t]he decision whether to remand a case for additional evidence or simply to
 2   award benefits is in [the court’s] discretion.”      Id. at 1102, quoting Swenson v.
 3   Sullivan, 876 F.2d 683, 689 (9th Cir. 1989).
 4          The ALJ erred in failing to find that Plaintiff suffered from “severe” medically-
 5   determinable fibromyalgia and “severe” mental impairments during the alleged closed
 6   period of disability.   There are, however, outstanding issues which remain to be
 7   resolved, in particular the impact of Plaintiff’s fibromyalgia upon her physical RFC.
 8   And although the existence of “severe” mental impairments, by the ALJ’s own
 9   rationale, precludes Plaintiff from performing her past relevant work, this court makes
10   no finding at this time whether substantial evidence supports the ALJ’s conclusion
11   that Plaintiff is capable of performing other unskilled work in the national economy.
12   The Plaintiff’s testimony, and the testimony of her lay witnesses, needs to be
13   reassessed, and the medical opinions re-evaluated in light of the fact that Plaintiff
14   suffered from “severe” medically determinable fibromyalgia and “severe” mental
15   health impairments during the alleged closed period of disability.
16          The court recognizes this matter has already been remanded once for further
17   proceedings before the same ALJ, but that was pursuant to stipulated remand which
18   did not identify any particular errors on the part of the ALJ and provided only very
19   general guidance regarding what was to occur on remand.              Because there is
20   conflicting evidence regarding the extent of Plaintiff’s physical and mental limitations
21   and how they impact her ability to perform other work in the national economy, and
22   not all factual issues have been resolved, the court will order a remand for further
23   proceedings consistent with this opinion.
24          The court recommends the Commissioner assign a different ALJ to hear the
25   case on remand since the same ALJ has already reviewed the evidence twice. See
26   Harris v. Barnhart, 219 F.Supp.2d 966, 977 and n. 5 (E.D. Wis. 2002), citing Rohan
27   v. Chater, 98 F.3d 966, 971 (7th Cir. 1996)(recommending assignment to different
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 14
 1   ALJ on remand where, among other things, ALJ relied on his own unsupported
 2   medical opinions about plaintiff’s conditions).
 3
 4                                       CONCLUSION
 5         Plaintiff’s Motion For Summary Judgment (ECF No. 14) is GRANTED and
 6   Defendant’s Motion For Summary Judgment (ECF No. 15) is DENIED. Pursuant to
 7   sentence four of 42 U.S.C. §405(g), the Commissioner's decision is REVERSED and
 8   REMANDED for further administrative proceedings consistent with this order.
 9         IT IS SO ORDERED.                 The District Executive shall enter judgment
10   accordingly, forward copies of the judgment and this order to counsel of record, and
11   close the case.
12         DATED this        11th        day of March, 2019.
13
14
                                          s/Lonny R. Suko
15
                                           LONNY R. SUKO
16                                  Senior United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 15
